UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-2394 HANDY & HARMAN Ltd. (Exact name of registrant as specified in its charter) DELAWARE 13-3768097 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1133 Westchester Avenue, Suite N222 White Plains, New York (Address of principal executive offices) (Zip Code) 914-461-1300 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of Common Stock issued and outstanding as of May 11, 2011 was 12,653,775 1 Part I. Item 1: Financial Statements HANDY & HARMAN Ltd. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months ended March 31, (in thousands except per share) Net sales $ $ Cost of goods sold Gross profit Selling, general and administrative expenses Pension expense Asset impairment charge - Income from continuing operations Other: Interest expense Realized and unrealized loss on derivatives Other expense (income) ) Loss from continuing operations before tax ) ) Tax provision Loss from continuing operations, net of tax ) ) Discontinued Operations: Loss from discontinued operations, net of tax ) ) Gain on disposal of assets, net of tax - Net income (loss) from discontinued operations ) Net income (loss) $ $ ) Basic and diluted per share of common stock Loss from continuing operations, net of tax $ ) $ ) Discontinued operations, net of tax ) Net income (loss) $ $ ) Weighted average number of common shares outstanding SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 2 HANDY & HARMAN Ltd. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, (Dollars and shares in thousands) ASSETS Current Assets: Cash and cash equivalents $ $ Trade and other receivables - net of allowance for doubtfulaccounts of $2,324 and $2,318, respectively Inventories Deferred income taxes Other current assets Current assets of discontinued operations - Total current assets Property, plant and equipment at cost, less accumulated depreciation and amortization Goodwill Other intangibles, net Other non-current assets Non-current assets of discontinued operations - $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Trade payables $ $ Accrued liabilities Accrued environmental liability Accrued interest - related party Short-term debt Current portion of long-term debt Deferred income taxes Current portion of pension liability Current liabilities of discontinued operations - Total current liabilities Long-term debt Long-term debt - related party Long-term interest accrual - related party - Accrued pension liability Other employee benefit liabilities Deferred income taxes Other liabilities Long-term liabilities of discontinued operations - Commitments and Contingencies Stockholders' Deficit: Preferred stock- $.01 par value; authorized 5,000 shares; issued and outstanding -0- shares - - Common stock -$.01 par value; authorized 180,000 shares;issued and outstanding 12,654 and 12,179 shares, respectively Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 HANDY & HARMAN Ltd. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities, net of acquisitions: Depreciation and amortization Non-cash stock based compensation 12 Amortization of debt related costs Accrued interest not paid in cash Deferred income taxes 87 (8 ) Asset impairment charge - Unrealizedlosses on derivatives 67 Reclassification of net cash settlements on precious metal contracts to investing activities Net cash provided by (used in) operating activities of discontinued operations, including non-cash gain on sale of assets ) Decrease (increase) in operating assets and liabilities: Trade and other receivables ) ) Inventories ) ) Other current assets ) ) Accrued interest expense-related party 89 Other current liabilities Other items-net ) Net cash used in operating activities ) ) Cash flows from investing activities: Plant additions and improvements ) ) Net cash settlements on precious metal contracts ) ) Acquisition ) - Proceeds from sales of assets - 13 Net cash provided by sales of assets of discontinued operations - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net revolver proceeds Net proceeds of loans - foreign - Repayments of term loans ) ) Deferred finance charges ) - Net change in overdrafts ) Other ) ) Net cash provided by financing activities Net change for the period ) ) Effect of exchange rate changes on net cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 4 HANDY & HARMAN Ltd. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT (Unaudited) (Dollars and shares in thousands) Common Stock Accumulated Other Comprehensive Accumulated Capital in Excess of Total Stockholders' Shares Amount Loss Deficit Par Value Deficit Balance, December 31, 2010 $ $ ) $ ) $ $ ) Restricted stock - granted 5 - - Restricted stock - unvested - ) ) Foreign currency translation adjustment - Net income - Total comprehensive income Balance, March 31, 2011 $ $ ) $ ) $ $ ) SEE NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – The Company and Nature of Operations Handy & Harman Ltd. (formerly named WHX Corporation prior to January 3, 2011) (“HNH”), the parent company, manages a group of businesses on a decentralized basis.HNH owns Handy & Harman Group Ltd. (“H&H Group”), which owns Handy & Harman (“H&H”) and Bairnco Corporation (“Bairnco”). HNH is a diversified holding company whose strategic business units encompass the following segments: Precious Metal, Tubing, Engineered Materials, Arlon Electronic Materials (“Arlon EM”), and Kasco Blades and Route Repair Services (“Kasco”).The business units of HNH principally operate in North America.All references herein to “we,” “our” or the “Company” refer to HNH together with all of its subsidiaries. Note 2 – Management’s Plans and Liquidity As of March 31, 2011, the Company’s current assets totaled $174.0 million and its current liabilities totaled $160.8 million.Therefore, its working capital was $13.2 million, as compared to working capital of $15.3 million as of December 31, 2010. HNH, the parent company For HNH, the parent company, sources of cash flow consist of its cash on-hand, distributions from its principal subsidiary, H&H Group, and other discrete transactions.H&H Group’s credit facilities effectively do not permit H&H Group to transfer any cash or other assets to HNH with the exception of (i) an unsecured loan for required payments to the WHX Corporation Pension Plan, a defined benefit pension plan sponsored by the Company (the “WHX Pension Plan”) and (ii) an unsecured loan for other uses in the aggregate principal amount not to exceed $3.5 million in any fiscal year.H&H Group’s credit facilities are collateralized by priority liens on all of the assets of its subsidiaries. HNH’s ongoing operating cash flow requirements consist of arranging for the funding of the minimum requirements of the WHX Pension Plan and paying HNH’s administrative costs.The significant decline in market value of stocks and other investments starting in 2008 across a cross-section of financial markets significantly contributed to an unfunded pension liability of the WHX Pension Plan which totaled $111.3 million as of March 31, 2011. The Company expects to have required minimum contributions to the WHX Pension Plan totaling $13.0 million during the second through fourth quarters of 2011 and $15.6 million in 2012.Such required future contributions are determined based upon assumptions regarding such matters as discount rates on future obligations, assumed rates of return on plan assets and legislative changes.Actual future pension costs and required funding obligations will be affected by changes in the factors and assumptions described in the previous sentence, as well as other changes such as any plan termination. As of March 31, 2011, HNH and its subsidiaries that are not restricted by loan agreements or otherwise from transferring funds to HNH had cash of approximately $1.9 million and current liabilities of approximately $16.8 million.Such current liabilities included $15.8 million of estimated required contributions to the WHX Pension Plan, which HNH is permitted to borrow from H&H Group pursuant to its credit agreements. 6 Management expects that HNH will be able to fund its activities in the ordinary course of business over at least the next twelve months. Handy & Harman Group Ltd. The ability of H&H Group to draw on its revolving line of credit is limited by its borrowing base of accounts receivable and inventory. As of March 31, 2011, the Company’s availability under its U.S. revolving credit facility was $32.6 million.There can be no assurances that H&H Group will continue to have access to its lines of credit if financial performance of its subsidiaries do not satisfy the relevant borrowing base criteria and financial covenants set forth in the applicable financing agreements.If H&H Group does not meet certain of its financial covenants or satisfy its borrowing base criteria, and if it is unable to secure necessary waivers or other amendments from the respective lenders on terms acceptable to management, its ability to access available lines of credit could be limited, its debt obligations could be accelerated by the respective lenders, and liquidity could be adversely affected. Management is utilizing the following strategies to continue to enhance liquidity: (1) continuing to implement improvements, using the HNH Business System, throughout all of the Company’s operations to increase operating efficiencies, (2) supporting profitable sales growth both internally and potentially through acquisitions (see Note 6- “Acquisition”), (3) evaluating from time to time and as appropriate, strategic alternatives with respect to its businesses and/or assets (see Note 5 - “Discontinued Operations”) and (4) seeking financing alternatives that may lower its cost of capital and/or enhance current cash flow.The Company continues to examine all of its options and strategies, including acquisitions, divestitures, and other corporate transactions, to increase cash flow and stockholder value. Management believes that the Company will be able to meet its cash requirements on a continuing basis for at least the next twelve months. However, that ability is dependent, in part, on the Company’s continuing ability to materially meet its business plans. There can be no assurance that the funds available from operations and under the Company’s credit facilities will be sufficient to fund its debt service costs, working capital demands, pension plan contributions, and environmental remediation costs. If the Company’s planned cash flow projections are not met, management could consider the additional reduction of certain discretionary expenses and the sale of certain assets and/or businesses. Furthermore, if the Company’s cash needs are significantly greater than anticipated or the Company does not materially meet its business plans, the Company may be required to seek additional or alternative financing sources.There can be no assurance that such financing will be available or available on terms acceptable to the Company.The Company’s inability to generate sufficient cash flows from its operations or through financing could impair its liquidity, and would likely have a material adverse effect on its businesses, financial condition and results of operations. Note 3 - Basis of Presentation The condensed consolidated balance sheet as of December 31, 2010, which has been derived from audited financial statements, and the unaudited condensed consolidated financial statements included herein have been prepared by the Company in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) have been condensed or omitted in accordance with those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading.This quarterly report on Form 10-Q should be read in conjunction with the Company's audited consolidated financial statements contained in Form 10-K for the year ended December 31, 2010.Certain amounts for the prior year have been reclassified to conform to the current year presentation.In particular, the assets, liabilities and losses of discontinued operations (see Note 5) have been reclassified into separate lines on the financial statements to segregate them from continuing operations. 7 In the opinion of management, the interim financial statements reflect all normal and recurring adjustments necessary to present fairly the consolidated financial position and the results of operations and changes in cash flows for the interim periods.The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.The results of operations for the three months ended March 31, 2011 are not necessarily indicative of the operating results for the full year. Note 4 – Recently Issued Accounting Pronouncements During the first quarter of 2011, the Financial Accounting Standards Board (“FASB”)issued an amendment to Accounting Standards Codification (“ASC”)350 relating to Intangibles-Goodwill and Other which modifies goodwill impairment testing for reporting units with a zero or negative carrying amount.Under the amended guidance, an entity must consider whether it is more likely than not that a goodwill impairment exists for reporting units with zero or negative carrying amount.If it is more likely than not, the second step of the goodwill impairment test in ASC 350-20-35 must be performed to measure the amount of goodwill impairment loss, if any.The amendment was effective for the Company as of January 1, 2011, and the Company adopted it in the first quarter of 2011.The adoption did not have an effect on the Company’s consolidated financial position and results of operations. Note 5 – Discontinued Operations Arlon CM In 2010, the Company decided to explore exiting the business of manufacturing adhesive films, specialty graphic films and engineered coated products, and during the first quarter of 2011, the Company completed two separate asset sale transactions.These businesses comprised the Arlon Coated Materials (“Arlon CM”) reporting segment. On February 4, 2011, Arlon LLC (“Arlon”), an indirect wholly-owned subsidiary of HNH, sold substantially all of its assets and existing operations located primarily in the State of California related to its Adhesive Film Division for an aggregate sale price of $27.0 million. Net proceeds of approximately $24.2 million from this sale were used to repay indebtedness under the Company’s revolving credit facility. A gain on the sale of these assets of $11.8 million was recorded in the first quarter of 2011. On March 25, 2011, Arlon and its subsidiaries sold substantially all of their assets and existing operations located primarily in the State of Texas related to Arlon’s Engineered Coated Products Division and SignTech subsidiary for an aggregate sale price of $2.5 million. In addition, Arlon sold a coater machine to the same purchaser for a price of $0.5 million. The Company recorded a loss of $5.0 million on the sale of these assets in the first quarter of 2011.The net proceeds from these asset sales were used to repay indebtedness under the Company’s revolving credit facility. 8 Amounts held in escrow in connection with the asset sales, totaling $3.0 million, are recorded in Other non-current assets on the consolidated balance sheet as of March 31, 2011, and are expected to be received by the Company in the second quarter of 2012. The total gain as a result of these asset sales of $6.6 million, net of tax, is reported in discontinued operations on the consolidated statement of operations for the three months ended March 31, 2011. Indiana Tube Denmark In 2009, the Company completed the closure of its Indiana Tube Denmark subsidiary (“ITD”) after deciding to exit the welded specialty tubing market in Europe. The decision to exit this market was made after evaluating economic conditions and ITD’s capabilities, served markets, and competitors.ITD had been part of the Company’s Tubing segment.ITD’s principal remaining asset is the ITD facility, which has been offered for sale.The facility is included in “Other non-current assets” on the consolidated balance sheets as of March 31, 2011 and December 31, 2010.ITD is included in the results of discontinued operations for the first quarter of 2010. Sumco, Inc. Sumco was engaged in the business of providing electroplating services primarily to the automotive market, and relied on the automotive market for over 90% of its sales.In light of its ongoing operating losses and future prospects, the Company evaluated Sumco and decided to exit this business, which had been part of the Precious Metal segment.In October 2010, the Company completed the sale of the remaining assets of Sumco.Sumco is included in the results of discontinued operations for the first quarter of 2010. The following assets and liabilities of discontinued operations have been segregated in the accompanying consolidated balance sheet as of December 31, 2010.As of March 31, 2011, there were no assets or liabilities of discontinued operations due to the Arlon CM sale described above. 9 (in thousands) December 31, 2010 Current Assets: Trade and other accounts receivable $ Inventory Other current assets $ Long-term Assets: Property, plant & equipment, net Intangibles, net 79 $ Current Liabilities: $ Non-current Liabilities: Deferred income taxes Other non-current liabilities 71 $ The income (loss) from Discontinued Operations consists of the following: Three Months ended March 31, (in thousands) Net sales $ $ Operating loss ) ) Loss from discontinued operations, net ) ) Gain on sale of assets, net of tax - Note 6 – Acquisition Pursuant to an Asset Purchase Agreement dated March 23, 2011 (the “Asset Purchase Agreement”), a subsidiary of H&H acquired certain assets and assumed certain liabilities of Tiger Claw, Inc., a company that among other businesses, developed and manufactured hidden fastening systems for deck construction.The purchase price was approximately $8.8 million, and was paid in cash.The assets acquired included, among other things, machinery, equipment, inventories of raw materials, work-in-process and finished products, certain contracts, accounts receivable and intellectual property rights, all as related to the acquired business and as provided in the Asset Purchase Agreement.The results of operations of the acquired business will be reported as a product line within the Company’s Engineered Materials segment.HNH believes this acquisition enhances its product offerings of fastening systems for deck construction. The Company has made a preliminary allocation of the purchase price to the assets acquired and liabilities assumed, at estimated fair market values as detailed below.Such allocation is subject to change pending completion of the final valuation and analysis. 10 Amount (in thousands) Accounts receivable $ Inventories Prepaid expenses 19 Equipment Identifiable intangible assets Goodwill Total assets acquired Accrued expenses ) Net assets acquired $ Based on the preliminary evaluation, the components of the $6.1 million of acquired identifiable intangible assets listed in the above table are as follows: Amortization Amount Period (in thousands) Products and customer relationships $ 10 years Trademark/Brand name 16 years Patents and patent applications 10-15 years Non-compete agreement 5 years Total identifiable intangible assets $ No amortization expense was recorded as of March 31, 2011. The estimated amortization of intangibles from the acquisition will be approximately $0.4 million for the remaining nine months of 2011, and $0.6 million annually for each of the next five years thereafter. The goodwill is expected to be amortizable for income tax purposes. The amount of sales and earnings of the acquired business included in the consolidated statement of operations for the period from acquisition through March 31, 2011 was approximately $0.1 million and $-0-, respectively.The pro forma net sales and income from continuing operations of the Company would have been $158.7 million and $8.1 million for the three months ended March 31, 2011, and $131.0 million and $5.1 million for the three months ended March 31, 2010, respectively, if the acquisition had taken place as of January 1, 2010. There is additional contingent consideration that could be due from the Company under the Asset Purchase Agreement if the net sales of certain identified products exceed the parameters set forth in the Asset Purchase Agreement in 2011 and 2012.The additional consideration would be equal to 10% of the sales in excess of the specified parameters.No amount related to the contingent portion of the purchase price was recognized at the acquisition date, in accordance with ASC 805 - Business Combinations. Note 7– Restructuring Charges In 2010 and 2009, the Company engaged in various cost improvement initiatives in order to positively impact productivity and profitability, including certain activities that management believes will result in a more efficient infrastructure that can be leveraged in the future. 11 The restructuring costs and activity in the restructuring reserve for the three months ended March 31, 2011 consisted of: Reserve Balance Reserve Balance December 31, 2010 Expense Payments March 31, 2011 (in thousands) Termination benefits $
